        Case 1:20-cv-00758-CCC Document 12 Filed 08/11/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARILYN MARIE SMITH,                        :   CIVIL ACTION NO. 1:20-CV-758
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
DOUG LAWYER FRISON, et al.,                 :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 11th day of August, 2021, upon consideration of the

report (Doc. 10) of Magistrate Judge William I. Arbuckle, issued following review of

pro se plaintiff Marilyn Marie Smith’s amended complaint, wherein Judge Arbuckle

opines that Smith’s pleading violates Rule 8 of the Federal Rules of Civil Procedure,

in that the pleading, among other things, fails to articulate what claims Smith is

attempting to raise or to allege the named defendants’ involvement therein, and

wherein Judge Arbuckle recommends further leave to amend be denied as futile,

since Smith has already once been given leave to amend after being alerted to the

deficiencies in her complaint and filed an amended complaint that fails to cure

those deficiencies and instead compounds them, and the court noting that Smith

filed a collection of documents docketed by the Clerk of Court as “objections,” (see

Doc. 11); see also FED. R. CIV. P. 72(b)(2), and following de novo review of the report,

see E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C.

§ 636(b)(1)), and affording “reasoned consideration” to the uncontested portions, id.

(quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the court finding
           Case 1:20-cv-00758-CCC Document 12 Filed 08/11/21 Page 2 of 2




that the conclusions reached by Judge Arbuckle are well reasoned and fully

supported by the record and the applicable law, and finding Smith’s documents,

construed as “objections” by the Clerk of Court, to be without merit in that they are

largely unintelligible and fail to address or remedy the deficiencies identified in the

report, it is hereby ORDERED that:

      1.       Magistrate Judge Arbuckle’s report (Doc. 10) is ADOPTED.

      2.       Smith’s amended complaint (Doc. 9) is DISMISSED without further
               leave to amend.

      3.       Any appeal from this order is deemed to be frivolous and not taken in
               good faith. See 28 U.S.C. § 1915(a)(3).

      4.       The Clerk of Court is directed to close this case.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner
                                          United States District Judge
                                          Middle District of Pennsylvania
